 In the Matter of FORT DODGE CREAMERY COMPANYandPACKINGTIOUSE,WoRI,,ERs ORGANIZING COMMITTEECase No. 18-8-832SUPPLEMENTAL DECISIONANDDIRECTIONill arch 13, 1944On November 27. 1943, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election, in thisproceeding.'Pursuant to the Direction of Election, an election bysecret ballot was conducted on December 16, 1943, by the Regional Di-rector for the Eighteenth Region (Minneapolis, Minnesota), and aRun-Off Election was conducted by said Regional Director on Janu-ary 4, 1944.Upon conclusion of the Run-Off Election, the Boardagent, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 3, furnished to allparties a Tally of the Ballots which indicated the results of the elec-tion to be as follows :Approximate number of eligible voters---------------------- 51Valid votes counted----------------------------------------- 45Votes cast for United Packinghouse Workers of America, C J.02 - 22Votes cast for International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 884,A. P. L.3.................................................. 23Challenged ballots------------------------------------------- 2Vold ballots------------------------------------------------0On January 7, 1944, the PWA filed Objections to the Election alleg-ing that the official observer of the Teamsters was a supervisor.ThePWA challenged the ballot of this observer and of another employeewho it also alleges is a supervisory employee.On January 20, 1944,the Regional Director issued and served upon all parties his Consoli-dated Report on Challenges and Objections to Run-Off Election, inwhich he considered the challenges and recommended that they be.353N L R B 9282Herein calledthe PWA.Herein called the Teamsters55 N. L. R. B, No. 88462 FORT DODGE CREAMERY COMPANY463overruled and that the ballots be opened and counted on the groundthat the persons involved were not supervisory employees.For thesame reason, he recommended that the Objections be overruled.Noexceptions to the Consolidated Report were filed.Upon the entire record in the case, the Board makes the following:SUPPLEMENTALFINDINGS OF FACT1.Sig Johnsonwas challenged by the PWA on the ground that'heis a supervisory employee.He is shipping clerk who, with his twohelpers, is responsible for hauling freight to and from stations,making deliveries to warehouses and unloading freight carloads ofsupplies.He assigns work to his helpers, but works with them him-self full time.He cannot effect changes in the status of his helpers.He is not considered by the Company as a supervisor.He voted with-out challenge in the first election conducted December 16, 1943.Weagree with the recommendation of the Regional Director and find thatJohnson is not a supervisory employee and that he was entitled tovote.2.Marion Stuckiwas challenged by the PWA on the ground thathe is a supervisory employee. Stucki is a buttermaker who worksunder the direct supervision of the foreman of the butter and evapo-rated milk department.He gives directions to one assistant and twobutter packaging girls.He has no authority to effect changes in thestatus of these employees either by direct action or by recommendation.He voted without challenge in the first election.We agree with therecommendation of the Regional Director and find that Stucki is nota supervisory employee and that he was entitled to vote.Since the results of the election may depend upon the counting ofthese two challenged ballots, we shall direct that they be opened andcounted.The PRA protested the conduct of the election on the ground thatthe official observer of the Teamsters is a supervisory employee.TheTeamsters' observer was Sig Johnson whose ballot was challenged.Since we have herein found that Johnon is not a supervisory employee,the protest of the PWA to the Run-Off Election is hereby disallowed.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act.and pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fort Dodge 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDCreamery Company, Fort Dodge, Iowa, the Regional Director forthe Eighteenth Region shall, pursuant to the Rules and Regulationsof the Board set forth above, and subject to Article III, Sections 10and 11, of said Rules and Regulations, within ten (10) days from thedate of this Direction open and count the ballots of Sig Johnson andMarion Stucki, and thereafter prepare and serve on the parties in thisproceeding a Report embodying therein his findings and his recom-mendations as to the results of the ballot.MR. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Direction.